DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 3, 4 and 6-22 (Claims 20-22 are WITHDRAWN) are pending and presented for examination. Claims 1, 20 and 21 were amended via the instant amendment dated 1 July 2021 which is acknowledged and entered. Claims 20-22 remain WITHDRAWN however may be eligible for rejoinder if they incorporate all allowable subject matter from claim 1.

Response to Arguments
Applicant’s remarks dated 1 July 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1, 6-9, 12 and 13 under 35 U.S.C. 103 over Li in view of Reinheimer is WITHDRAWN over the instant traversal. As is the dependent rejection of claims 3, 4, 10, 14-16, 17 and 19 under 35 U.S.C> 103 over Li and Reinheimer in further view of Pu.
The traversal is that “Reinheimer teaches . . . adding hydrogen peroxide solution to the mixture” (Remarks at 7) which is persuasive as Reinheimer does indeed add backwards. Furthermore the traversal continues “Reinhimer teaches a specific manner of addin water or a hydrogen peroxide solution to a reaction mixture in two steps . . .” (Id.), which is also persuasive as noted further in the Remarks (at 6) that this results in different concentration aspects.

Claim Rejections - 35 USC § 103

Claims 1, 6-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of “Water Soluble Graphene Synthesis” to Balaprasad et al. (hereinafter, “Balaprasad at __”) and optionally “In situ chemical reduction and functionalization of graphene oxide for electrically conductive phenol formaldehyde composites” to Yuan et al. (hereinafter, “Yuan at __”).
Regarding claims 1, 6, 7 and 12, Li discloses a method for producing graphite oxide by oxidizing
graphite, the method comprising the step of oxidizing graphite (which inherently has a d-spacing of 0.3359 nm) by adding potassium permanganate (Li at 6) to a liquid mixture containing graphite and
sulfuric acid (id.) while maintaining the concentration of heptavalent manganese at 1% by mass or less 
 in 100% by mass of the liquid mixture as Li discloses 0.1-5 g of graphite, 3-100 mL (5.49-183 g) of sulfuric acid and 0.5-20 g of KMnO4 which causes an overlap in the heptavalent manganese concentration such hat a prima facie case of obviousness exists (See MPEP 2144.05) as 100%*0.3481*0.5/5.59=3.11%to 100*0.3481*(0.5/189)=0.092% at its broadest. This also overlaps the newly added limitation for claim 1 as 183/5=36.6 and for claim 6 as 2.5/5=50% for instance.
However, Li does not expressly state addition of the liquid mixture to at least 120% by mass
ratio of water or hydrogen peroxide.
	Balaprasad in a method of oxidizing graphite discloses gradual addition of 3g of potassium permanganate (This is not specific enough to determine if it would anticipate claim 1 by itself), to 23 mL of sulfuric acid (41.2482 g), and 0.5 g of sodium nitrate (total of 47.7482 g; Balaprasad at 502) which is mixed with 140 g of water such that 140:47.7482=293% addition rate. While this is adding in a different manner, it has been held to be prima facie obvious to change the sequence of addition of ingredients (See MPEP 2144.05).
Id.).
	To the extent the aspect of adding the oxidized solution to water, Yuan discloses adding the oxidation solution to 700 mL of water (Yuan at 654 L col).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Li in view of the adding to water of Yuan. The teaching or suggested motivation in doing so being quenching of the reaction.
With respect to claims 8 and 9, the ID/IG of <0.4 and the d-spacing of graphite is known to be less than 0.4 (0.14) and between 0.33 and 0.34 nm (As the taking of official notice was not particularly traversed this is deemed to be admitted to).
Turning to claim 13, 30% hydrogen peroxide is added (Balaprasad at 502).

Claims 3, 4, 10, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Balaprasad as applied to claim 1 above, and further in view of Pu.
Regarding claim 3, Balaprasad nor Li expressly state the standing at 30-90 C.
Pu in a method of making graphite oxide discloses allowing the iquid to stand at 40 C and then suction filtration (Pu at “Example 1”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Li and Balaprasad in view of the standing of Pu. The teaching or suggested motivation in doing so being purification of the graphite oxide and removal of residual concentration of unwanted reagents (Id.).
Id.).
As to claim 7, RT is maintained (id.).
Turning to claim 10, 7-10 micron particle size (Pu at “Example 1”, where “Example 2” recites the graphite particle sizes).
Regarding claims 14 and 15, Pu discloses maintaining at 35 C for the addition of water (Pu at “Example 1”).
With respect to claim 16, standing is performed for 1 hour (Pu at “Example 1”).
Concerning claim 18, potassium permanganate is added to to the post-purification mixture (Id.).
Regarding claim 19, Pu discloses in the second oxidizing step 900 mL of 95% sulfuric acid (1564.65 g H2SO4, 50 g H2O) with 50 g of KMnO4 yields 0.3481*50/(1614.65)=10405 ppm which while slightly above that range instantly claimed does not impart patentability as a prima facie case of obviousness exists (See MPEP 2144.05 citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ773, 779 (Fed. Cir. 1985)).

Claims 1, 6-9, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of “Mechanism of Graphene Oxide Formation” Dimiev et al. (hereinafter, “Dimiev at __”).
Regarding claims 1, 12-13, 18 and 19, Yuan discloses a method for producing graphite oxide (Yuan at “2.2 Preparation of GO and Graphene”) comprising:
Oxidizing graphite by adding potassium permanganate to a liquid mixture containing graphite and sulfuric acid (at a ratio of 150*.98*1.83/5=53.8:1 which meets the mass ratio claimed); and

However, Yuan does not expressly state maintain the concentration ofheptavalent manganese at 1% by mass or less in 100% by mass of the liquid mixture.
Dimiev in a method of forming graphene oxide discloses adding potassium permanganate at 1-4 wt% in portions (Dimiev at 3061 L col; overlapping the amount of Mn(VII) at 0.3481*1-4=0.3481-1.5364 which overlaps that range instantly claimed though these values are also stated with sufficient specificity so a prima facie case of obvious and anticipation of the values exists).
Therefore it would have been obvious to one o for ordinary skill in the art to perform the method of Yuan in view of the portions of Dimiev. The teaching or suggested motivation in doing so being diffusion control (Dimiev at “Abstract”) and control the oxidation (Dimiev at 3063 L col) as each portion controls how much oxidation occurs).
As to claim 6, four portions of 1 wt% would be 80% with respect to the added amount of graphite (Dimiev at 3066 with explicit of 4 of 4 wt% which would be 400%).
Turning to claim 7, as the permanganate is added slowly in portions, one of ordinary skill in the art would not expect a temperature increase as this is what produces the heat in the Hummer’s method. Accordingly, RT is the utilized temperature and it is not considered to increase absent evidence to the contrary (See MPEP 2112 V).
With respect to claims 8 and 9, the ID/IG of <0.4 and the d-spacing of graphite is known to be less than 0.4 (0.14) and between 0.33 and 0.34 nm (As the taking of official notice was not particularly traversed this is deemed to be admitted to).

Claims 3, 4, 10, 14-16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan and Dimievas applied to claim 1 above, and further in view of Pu.
Regarding claim 3, Yuan nor Dimiev expressly state the standing at 30-90 C.
Pu in a method of making graphite oxide discloses allowing the iquid to stand at 40 C and then suction filtration (Pu at “Example 1”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Yuan and Dimiev in view of the standing of Pu. The teaching or suggested motivation in doing so being purification of the graphite oxide and removal of residual concentration of unwanted reagents (Id.).
Concerning claim 4, sulfuric acid is recovered and then mixed with graphite to form more graphite oxide (Id.).
As to claim 7, RT is maintained (id.).
Turning to claim 10, 7-10 micron particle size (Pu at “Example 1”, where “Example 2” recites the graphite particle sizes).
Regarding claims 14 and 15, Pu discloses maintaining at 35 C for the addition of water (Pu at “Example 1”).
With respect to claim 16, standing is performed for 1 hour (Pu at “Example 1”).
Concerning claim 18, potassium permanganate is added to the the post-purification mixture (Id.).
Regarding claim 19, Pu discloses in the second oxidizing step 900 mL of 95% sulfuric acid (1564.65 g H2SO4, 50 g H2O) with 50 g of KMnO4 yields 0.3481*50/(1614.65)=10405 ppm which while slightly above that range instantly claimed does not impart patentability as a prima facie case of obviousness exists (See MPEP 2144.05 citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ773, 779 (Fed. Cir. 1985)).
Allowable Subject Matter
Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, Li is the closest piece of prior art and it is silent as to the surface area of the graphite and there is no teaching or suggested motivation in the other prior art to utilize such in Li.
As to claim 17, Pu is the closest piece of prior art and it discloses 0.1 ratio.

Conclusion
Claims 1, 3, 4, 6-10, 12-16, 18 and 19 are rejected. Claims 11 and 17 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner




/RICHARD M RUMP/               Primary Examiner, Art Unit 1796